(2008)
In re AVANDIA MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY LITIGATION
Mohinder Khanna v. SmithKline Beecham Corp., et al., N.D. California, C.A. No. 3:08-01131.
MDL No. 1871.
United States Judicial Panel on Multidistrict Litigation.
June 5, 2008.

TRANSFER ORDER
D. LOWELL JENSEN, Acting Chairman.
Before the entire Panel[*]: Plaintiff in this action (Khanna) pending in the Northern District of California has moved, pursuant to Rule 7.4, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001), to vacate the respective portion of our order conditionally transferring the action to the Eastern District of Pennsylvania for inclusion in MDL No. 1871. Responding defendant SmithKlineBeecham Corp. d/b/a/ GlaxoSmithKline (GSK) opposes the motion.
After considering all argument of counsel, we find that Khanna involves common questions of fact with actions in this litigation previously transferred to the Eastern District of Pennsylvania, and that transfer of the action to the Eastern District of Pennsylvania for inclusion in MDL No. 1871 will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. We further find that transfer of Khanna is appropriate for reasons that we set out in our original order directing centralization in this docket. In that order, we held that the Eastern District of Pennsylvania was a proper Section 1407 forum for actions arising from allegations that certain diabetes drugs manufactured by GSK  Avandia and/or two sister drugs containing Avandia (Avandamet and Avandaryl)  cause an increased risk of heart attack and other physical injury, and that GSK failed to provide adequate warnings concerning that risk. See In re Avandia Marketing, Sales Practices and Products Liability Litigation, 528 F. Supp. 2d 1339 (J.P.M.L.2007).
Plaintiff can present his motion for remand to state court to the transferee judge. See, e.g., In re Ivy, 901 F.2d 7 (2d Cir.1990); In re Prudential Insurance Company of America Sales Practices Litigation, 170 F. Supp. 2d 1346, 1347-48 (J.P.M.L.2001).
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, this action is transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Cynthia M. Rufe for inclusion in the coordinated or consolidated pretrial proceedings occurring there in this docket.
NOTES
[*]  JudgeHeyburn took no part in the disposition of this matter.